Citation Nr: 0407011	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  94-12 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for acquired pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from December 1945 to October 
1947.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1993 rating decision by the RO.  

The veteran testified at personal hearings before a Hearing 
Officer at the RO in April 1994 and again in June 1998.  

The issue of whether new and material evidence had been 
submitted to reopen the claim of service connection for 
claimed pes planus was remanded by the Board to the RO in 
June 1996 and in January 2000 for additional development of 
the record.  

In October 2001, the Board found that the veteran had 
presented new and material evidence to reopen the claim of 
service connection for the claimed pes planus and remanded 
that matter to the RO for additional development of the 
record.  



FINDING OF FACT

The veteran's currently demonstrated bilateral pes planus is 
shown as likely as not to have been due to an injury suffered 
in service.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
acquired bilateral pes planus is due to an injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b), 
7104 (West 2002); 38 C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he developed 
bilateral pes planus due to an injury in service and 
continues to experience pain and discomfort.  

A careful review of the veteran's service medical records is 
negative for complaints, findings or diagnosis of pes planus.  

Historically, the veteran submitted his original claim of 
service connection for a "foot condition" in January 1950.  
The claim was denied based on a finding that there was no 
objective evidence in the veteran's service medical records 
showing treatment for complaints of a foot condition.  

In August 1993, the RO found that new and material evidence 
had not been submitted sufficient to reopen the claim of 
service connection for pes planus.  The veteran timely 
appealed.  

The veteran testified at personal hearings before a Hearing 
Officer at the RO in April 1994 and June 1998.  At those 
hearings, the veteran asserted that he injured his feet in a 
fall during service and was issued special shoes.  He 
reported having had pain in his feet ever since.  

An October 1996 podiatry examination noted pes planus and in 
a December 1996 handwritten addendum, the podiatrist 
indicated that it was most likely secondary to a fall 
sustained during active military duty.  

In a January 2000 decision, the Board reopened the veteran's 
claim of service connection for pes planus and remanded that 
matter to the RO for further development of the record.  

Pursuant to the remand directives, the veteran was afforded a 
VA examination in June 2000.  The veteran complained of 
bilateral feet pain constantly at rest or on standing and 
walking, precipitated by long time standing.  

The veteran also complained of weakness of both feet.  No 
significant swelling or redness was noted.  The veteran used 
a cane for walking and had shoe inserts for the feet.  The 
veteran had lost the arch of both feet.  He had right foot 
pes planus and also valgus deformation of the heels.  There 
was tenderness on palpation to bilateral foot arches.  The 
flat foot and valgus could not be corrected by manipulation.  
The examiner offered a diagnosis of pes planus, right foot, 
degenerative joint disease.  The examiner failed; however, to 
provide an opinion as to the likely etiology of the pes 
planus.  

In an October 2001 remand, the Board noted that the examiner 
in June 2000 failed to provide the requested opinion as to 
the likely etiology of the pes planus, and as such, the 
veteran should be reexamined to determine the likelihood that 
the veteran's pes planus was the result of the claimed injury 
during service.  

The veteran was afforded another VA examination in July 2003.  
The veteran reported pain in both feet since he suffered an 
injury on active duty.  The veteran reported that he had been 
treated with orthotics in both shoes during his military 
career and since his discharge.  The veteran stated that he 
had flare-ups of his foot pain during weather changes which 
cause his feet to swell.  In addition to orthotics, the 
veteran used a cane for assistance in ambulation.  

On examination in a standing position, the veteran exhibited 
a moderately severe, bilateral pes planus.  There was also a 
significant forefoot pronation deformity of the right foot.  
There was callus formation of the plantar surface of the 
right foot at the mid arch area.  There was no sensory 
deficit of either forefoot.  There was minimal tenderness on 
compression of the metatarsal heads of both feet.  

There was a significant valgus deformity of the right ankle 
with the heel cord deviating laterally.  The left heel cord 
did not deviate laterally.  There was pain on palpation of 
the right ankle circumferentially.  There was slight swelling 
of the right ankle.  The veteran was unable to tandem toe or 
heel walk on either foot due to ankle and foot pain.  

The diagnosis was that of left pes planus of moderate 
severity; right pes planus of marked severity with associated 
significant forefoot pronation and associated plantar callus 
formation at mid arch; talipes valgus of the right ankle.  

The examiner opined, given the veteran's history of the 
injury to his ankles and feet while he was on active duty, 
and his subsequent treatment with orthotics, that it was at 
least as likely as not that his current foot and ankle 
conditions were late sequelae of that service-connected 
injury.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2003)  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326.  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.

The Board notes that the RO has had an opportunity to address 
this new legislation with regard to the veteran's claim for 
service connection.  Specifically, the RO provided a letter 
to the veteran in November 2002 explaining the VCAA and 
affording the veteran an opportunity to submit additional 
evidence in support of his claim.  

Moreover, given the favorable action taken hereinbelow, the 
veteran is not prejudiced thereby and no further assistance 
in developing the facts pertinent to his claim is required.  
In this case, the Board finds that there is sufficient 
evidence of record to decide his claim properly.  

Based on its review of the entire record, the Board finds 
that the evidence is in relative equipoise in this case in 
showing that it is as least as likely as not that the veteran 
has current pes planus due to an injury sustained during 
service.  

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board concludes that service 
connection for bilateral pes planus is warranted.  38 
U.S.C.A.. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2003).  



ORDER

Service connection for acquired bilateral pes planus is 
granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



